Execution Version




NEW JERSEY RESOURCES CORPORATION


2007 Stock Award and Incentive Plan


Restricted Stock Units Agreement


This Restricted Stock Units Agreement (the "Agreement"), which includes the
attached “Terms and Conditions of Restricted Stock Units” (the “Terms and
Conditions”), confirms the grant on November __, 2016 (the “Grant Date”) by NEW
JERSEY RESOURCES CORPORATION, a New Jersey corporation (the "Company"), to
("Employee"), under Section 6(e) of the 2007 Stock Award and Incentive Plan (the
"Plan"), of Restricted Stock Units, including rights to Dividend Equivalents as
specified herein, as follows:


Number of Restricted Stock Units granted:    _________
    
How Restricted Stock Units Vest:
The Restricted Stock Units, if not previously forfeited, will vest on the dates
and as to the number of Restricted Stock Units in the following table provided
Employee remains employed by the Company or a Subsidiary from the Grant Date
through the Stated Vesting Date:





Stated Vesting Date
Number of Restricted Stock Units 
that Vest at that Date
 
 
October ____, 20__
________
October ____, 20__
________
October ____, 20__
________



In addition, if not previously forfeited, the Restricted Stock Units (i) will
become immediately vested in full upon a Change in Control prior to the Stated
Vesting Date, if (A) Employee remains employed by the Company or a Subsidiary
from the Grant Date through the Change in Control and (B) no provision is made
for the continuance, assumption or substitution of the Restricted Stock Units by
the Company or its successor in connection with the Change in Control and (ii)
will become vested upon the occurrence of certain events relating to Retirement
and Termination of Employment prior to the Stated Vesting Date to the extent
provided in Section 3 of the attached Terms and Conditions. The terms "vest" and
"vesting" mean that the Restricted Stock Units have become earned and payable.
If Employee has a Termination of Employment prior to a Stated Vesting Date and
the Restricted Stock Units are not otherwise deemed vested by that date, such
Restricted Stock Units will be immediately forfeited. Forfeited Restricted Stock
Units cease to be outstanding and in no event will thereafter result in any
delivery of shares of Stock to Employee.


Settlement:
The Restricted Stock Units, to the extent vested, including Restricted Stock
Units credited as the result of Dividend Equivalents to the extent vested, will
be settled by delivery of one share of Stock for each Restricted Stock Unit to
be settled, as soon as administratively practicable (and no later than sixty
(60) days) after the Restricted Stock Units become vested, subject to section
7(c) of the attached Terms and Conditions. Notwithstanding the foregoing, the
Committee may determine to permit Employee to elect to defer settlement (or
redefer) if such election would be permissible under Section 11(k) of the Plan
and Code Section 409A. In addition to any applicable requirements under Code
Section 409A, any such deferral election shall be made only while Employee
remains employed and at a time permitted under Code Section 409A. The form under
which an election is made shall set forth the time and form of payment of such
amount deferred. Any amount deferred shall be subject to a 6 month delay upon
payment if required under Section 11(k)(i)(F) of the Plan. Any elective deferral
will be subject to



1



--------------------------------------------------------------------------------




such additional terms and conditions as the Vice President and Chief Human
Resources Officer, or the officer designated by the Company as responsible for
administration of the Agreement, may reasonably impose.


The Restricted Stock Units are subject to the terms and conditions of the Plan
and this Agreement, including the attached Terms and Conditions deemed a part
hereof. The number of Restricted Stock Units and the kind of shares deliverable
in settlement and other terms and conditions of the Restricted Stock Units are
subject to adjustment in accordance with Section 4(b) of the attached Terms and
Conditions and Section 11(c) of the Plan. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan.


Employee acknowledges and agrees that (i) Restricted Stock Units are
nontransferable, except as provided in Section 2 of the attached Terms and
Conditions and Section 11(b) of the Plan, (ii) the Restricted Stock Units are
subject to forfeiture in the event of Employee's Termination of Employment in
certain circumstances prior to vesting, as specified in Section 3 of the
attached Terms and Conditions, and (iii) sales of the shares of Stock following
vesting and settlement of the Restricted Stock Units will be subject to the
Company's policy regulating trading by employees.


IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.


EMPLOYEE                        NEW JERSEY RESOURCES CORPORATION




            By:_________________________
[Employee Name]                     [Name]
[Title]






2



--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS


The following Terms and Conditions apply to the Restricted Stock Units granted
to Employee by NEW JERSEY RESOURCES CORPORATION (the "Company"), and Restricted
Stock Units resulting from Dividend Equivalents (as defined below), if any, as
specified in the Restricted Stock Units Agreement (of which these Terms and
Conditions form a part). Certain terms of the Restricted Stock Units, including
the number granted, vesting date(s) and settlement times, are set forth on the
preceding pages, which is an integral part of this Agreement.


1.    General.


(a)    The Restricted Stock Units are granted to Employee under the Company's
2007 Stock Award and Incentive Plan (the "Plan"), a copy of which has been
previously delivered to Employee and/or is available upon request to the Human
Resources Department. All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein. Capitalized terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this document and
mandatory provisions of the Plan, the provisions of the Plan govern. By
accepting the grant of Restricted Stock Units, Employee agrees to be bound by
all of the terms and provisions of the Plan (as presently in effect or later
amended), the rules and regulations under the Plan adopted from time to time,
and the decisions and determinations relating to the Plan and grants thereunder
of the Leadership Development and Compensation Committee of the Company's Board
of Directors (the "Committee") made from time to time.


(b)    Account for Employee. The Company shall maintain a bookkeeping account
for Employee (the “Account”) reflecting the number of Restricted Stock Units
then credited to Employee hereunder as the result of such grant of Restricted
Stock Units and any crediting of additional Restricted Stock Units to Employee
pursuant to dividends paid on shares of Stock under Section 4 hereof (“Dividend
Equivalents”).


2.    Nontransferability. Until such time as the Restricted Stock Units are
settled by delivery of Stock in accordance with this Agreement, Employee may not
transfer Restricted Stock Units or any rights hereunder to any third party other
than by will or the laws of descent and distribution, except for transfers to a
Beneficiary or as otherwise permitted and subject to the conditions under
Section 11(b) of the Plan. This restriction on transfer precludes any sale,
assignment, pledge, or other encumbrance or disposition of the Restricted Stock
Units (except for forfeitures to the Company).


3.    Termination Provisions. The following provisions will govern the vesting
and forfeiture of the Restricted Stock Units that are outstanding at the time of
Employee's Termination of Employment (as defined below) (i) by the Company
without Cause (as defined below) or by the Employee for Good Reason (as defined
below), in either case during the CIC Protection Period (as defined below), or
(ii) due to death or Disability (as defined below) or (iii) when Employee is or
becomes eligible to terminate employment due to Retirement (as defined below),
unless otherwise determined by the Committee (subject to Section 8(a) hereof):


(a)    Death, Disability or Retirement. In the event of Employee's Termination
of Employment due to death or Disability, a Pro Rata Portion of the outstanding
Restricted Stock Units, to the extent not vested previously, will vest
immediately. In the event Employee is or becomes eligible to terminate
employment due to Retirement, a Monthly Pro Rata Portion of the outstanding
Restricted Stock Units will vest (i) at the time the Employee first becomes
eligible to terminate employment due to Retirement (if after the Grant Date) and
(ii) at the end of each calendar month (after the Grant Date) following the time
the Employee is or becomes eligible to terminate employment due to Retirement
and coinciding with or preceding the Employee’s Termination of Employment. Any
portion of the outstanding Restricted Stock Units not vested at the date of
Termination of Employment will be forfeited.




3



--------------------------------------------------------------------------------




(b)    Termination by the Company or by Employee. In the event of Employee’s
Termination of Employment by the Company without Cause within the CIC Protection
Period and other than for Disability, or by Employee for Good Reason within the
CIC Protection Period, a Pro Rata Portion of the outstanding Restricted Stock
Units, to the extent not previously vested, will vest at the time of Employee’s
Termination of Employment. In the event of Employee's Termination of Employment
(i) by the Company for Cause, (ii) by the Company for any reason other than
Disability prior to or after the CIC Protection Period, (III) by Employee (other
than for Good Reason or upon a Retirement), or (iv) by Employee (other than for
a Retirement) before or after the CIC Protection Period, the portion of the
outstanding Restricted Stock Units not vested at the date of Termination of
Employment will be forfeited.


(c)    Certain Definitions. The following definitions apply for purposes of this
Agreement:


(i)    “Cause” has the same definition as under any employment or similar
agreement between the Company and Employee or, if no such agreement exists or if
such agreement does not contain any such definition, Cause means (i) Employee’s
conviction of a felony or the entering by Employee of a plea of nolo contendere
to a felony charge, (ii) Employee’s gross neglect, willful malfeasance or
willful gross misconduct in connection with his or her employment which has had
a significant adverse effect on the business of the Company and its
subsidiaries, unless Employee reasonably believed in good faith that such act or
non-act was in or not opposed to the best interest of the Company, or (iii)
repeated material violations by Employee of the duties and obligations of
Employee’s position with the Company which have continued after written notice
thereof from the Company, which violations are demonstrably willful and
deliberate on Employee’s part and which result in material damage to the
Company’s business or reputation.


(ii)    “CIC Protection Period” means the two-year period beginning on the date
of a Change in Control and ending on the day before the second annual
anniversary of the date of the Change in Control.


(iii)    "Disability" means Employee has been incapable of substantially
fulfilling the positions, duties, responsibilities and obligations of his
employment because of physical, mental or emotional incapacity resulting from
injury, sickness or disease for a period of at least six consecutive months. The
Company and Employee shall agree on the identity of a physician to resolve any
question as to Employee's disability. If the Company and Employee cannot agree
on the physician to make such determination, then the Company and Employee shall
each select a physician and those physicians shall jointly select a third
physician, who shall make the determination. The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.


(iv)    “Good Reason” has the same definition as under any employment or similar
agreement between the Company and Employee; but, if no such agreement exists or
if any such agreement does not contain or reference any such definition, Good
Reason shall not apply to the Employee for purposes of this Agreement.


(v)    “Monthly Pro Rata Portion” means, for each tranche of Restricted Stock
Units (A) at the time the Employee first becomes eligible to terminate
employment due to Retirement (if after the Grant Date), a fraction the numerator
of which is the number of days that have elapsed from first day of the Company’s
fiscal year which includes the Grant Date to the end of the calendar month
coinciding with or immediately preceding the time the Employee first becomes
eligible to terminate employment due to Retirement (if after the Grant Date) and
the denominator of which is the number of days from the first day of the
Company’s fiscal year which includes the Grant Date to the Stated Vesting Date
for that tranche and (B) after the Employee is or first becomes eligible to
terminate


4



--------------------------------------------------------------------------------




employment due to Retirement, a fraction the numerator of which is the number of
days that have elapsed from the end of the immediately preceding calendar month
with respect to which a Monthly Pro Rata Portion of the Restricted Stock Units
vested (or, if none, the first day of the Company’s fiscal year which includes
the Grant Date) and the denominator of which is the number of days from the
first day of the Company’s fiscal year which includes the Grant Date to the
Stated Vesting Date for that tranche.


(vi)    "Pro Rata Portion" means, for each tranche of Restricted Stock Units, a
fraction the numerator of which is the number of days that have elapsed from the
first day of the Company’s fiscal year which includes the Grant Date to the date
of Employee's Termination of Employment and the denominator of which is the
number of days from the first day of the Company’s fiscal year which includes
the Grant Date to the Stated Vesting Date for that tranche. A "tranche" is that
portion of the Restricted Stock Units that have a unique Stated Vesting Date.


(vii)    “Retirement” means the Employee has attained age 65, or age 55 with 20
or more years of service.


(viii)    “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.


(ix)    "Termination of Employment" and “Termination” means the earliest time at
which Employee is not employed by the Company or a Subsidiary of the Company and
is not serving as a non-employee director of the Company or a Subsidiary of the
Company.


(e)    Termination by the Company for Cause. In the event of Employee’s
Termination of Employment by the Company for Cause, the portion of the
then-outstanding Restricted Stock Units not vested prior to such time will be
forfeited immediately upon notice to Employee that the Company is terminating
the Employee’s employment for Cause.


4.    Dividend Equivalents and Adjustments.


(a)    Dividend Equivalents. Dividend Equivalents will be credited on Restricted
Stock Units (other than Restricted Stock Units that, at the relevant record
date, previously have been settled or forfeited) and deemed converted into
additional Restricted Stock Units. Dividend Equivalents will be credited as
follows, except that the Company may vary the manner of crediting (for example,
by crediting cash Dividend Equivalents rather than additional Restricted Stock
Units) for administrative convenience:


(i)    Cash Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of cash, then additional Restricted
Stock Units shall be credited to Employee’s Account as of the payment date of
such cash dividend or distribution equal to the number of Restricted Stock Units
credited to the Account as of the record date of such dividend or distribution
multiplied by the amount of cash paid per share of Stock in such dividend or
distribution divided by the Fair Market Value of a share of Stock at the payment
date for such dividend or distribution.


(ii)    Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of property other than shares of
Stock, then a number of additional Restricted Stock Units shall be credited to
Employee’s Account as of the payment date for such dividend or distribution
equal to the number of Restricted Stock Units credited to the Account as of the
record date for such dividend or distribution multiplied by the fair market
value of such property actually paid as a dividend or


5



--------------------------------------------------------------------------------




distribution on each outstanding share of Stock at such payment date, divided by
the Fair Market Value of a share of Stock at such payment date for such dividend
or distribution.


(iii)    Share Dividends and Splits. If the Company declares and pays a dividend
or distribution on shares of Stock in the form of additional shares of Stock, or
there occurs a forward split of shares of Stock, then a number of additional
Restricted Stock Units shall be credited to Employee’s Account as of the payment
date for such dividend or distribution or forward split equal to the number of
Restricted Stock Units credited to the Account as of the record date for such
dividend or distribution or split multiplied by the number of additional shares
of Stock actually paid as a dividend or distribution or issued in such split in
respect of each outstanding share of Stock.


(b)    Adjustments. The number of Restricted Stock Units credited to Employee’s
Account shall be appropriately adjusted in order to prevent dilution or
enlargement of Employee’s rights with respect to Restricted Stock Units or to
reflect any changes in the number of outstanding shares of Stock resulting from
any event referred to in Section 11(c) of the Plan, taking into account any
Restricted Stock Units credited to Employee in connection with such event under
Section 4(a) hereof. In furtherance of the foregoing, in the event of an equity
restructuring, as defined in ASC Topic 718, which affects the shares of Stock,
Employee shall have a legal right to an adjustment to Employee’s Restricted
Stock Units which shall preserve without enlarging the value of the Restricted
Stock Units, with the manner of such adjustment to be determined by the
Committee in its discretion. All adjustments will be made in a manner as to
maintain the Restricted Stock Units' exemption from Code Section 409A or, to the
extent Code Section 409A applies, to comply with Code Section 409A. Any
adjustments shall be subject to the requirements and restrictions set forth in
Section 11(c) of the Plan.


(c)    Risk of Forfeiture and Settlement of Restricted Stock Units Resulting
from Dividend Equivalents and Adjustments. Restricted Stock Units which directly
or indirectly result from Dividend Equivalents on or adjustments to Restricted
Stock Units granted hereunder shall be subject to the same risk of forfeiture
and other conditions as apply to the granted Restricted Stock Units with respect
to which the Dividend Equivalents or adjustments related and will be settled at
the same time as such related Restricted Stock Units.


5.    Other Terms of Restricted Stock Units.


(a)    Voting and Other Shareholder Rights. Employee shall not be entitled to
vote Restricted Stock Units on any matter submitted to a vote of holders of
Common Stock, and shall not have any other rights of a shareholder of the
Company, unless and until the Restricted Stock Units are settled as described in
the Agreement.


(b)    Consideration for Grant of Restricted Stock Units. Employee shall not be
required to pay cash consideration for the grant of the Restricted Stock Units
and Dividend Equivalents, but Employee's performance of services to the Company
prior to the settlement of the Restricted Stock Units shall be deemed to be
consideration for this grant of Restricted Stock Units and Dividend Equivalents.


(c)    Insider Trading Policy Applicable. Employee acknowledges that sales of
shares resulting from Restricted Stock Units that have been settled will be
subject to the Company's policies governing the purchase and sale of Company
securities.


(d)    Certificates Evidencing Restricted Stock Units. On the date any
Restricted Stock Units subject to this Agreement are to be settled (the “Payment
Date”), such Restricted Stock Units shall be settled by the Company delivering
to the Employee, a number of shares of Stock equal to the number of shares of
Restricted Stock Units that are to be settled upon that Payment Date, subject to
any applicable withholding requirements described below. The Company shall issue
the shares either (i) in certificate form or (ii) in book entry form, registered
in the name of the Employee. Delivery of any certificates will be made to the
Employee’s last address reflected


6



--------------------------------------------------------------------------------




on the books of the Company unless the Company is otherwise instructed in
writing. The Company shall pay fractional Restricted Stock Units in cash,
subject to any applicable withholding requirements described below. Neither the
Employee nor any of the Employee’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in any Restricted
Stock Units and Dividend Equivalents that are so paid.


6.    Employee Representations and Warranties and Release. As a condition to
settlement of the Restricted Stock Units to Employee that vest upon Termination
of Employment, the Company may require Employee (i) to make any representation
or warranty to the Company as may be required under any applicable law or
regulation, and (ii) to execute a release from claims against the Company
arising at or before the date of such release, in such form as may be specified
by the Company, and not revoke such release prior to the expiration of any
applicable revocation period, all within thirty (30) days after Termination of
Employment.


7.    Miscellaneous.


(a)    Binding Agreement; Written Amendments. This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Restricted Stock Units, and supersedes any prior agreements (either verbal
or written) or documents with respect to the Restricted Stock Units. No
amendment or alteration of this Agreement which may impose any additional
obligation upon the Company shall be valid unless expressed in a written
instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Employee with respect to the Restricted Stock Units shall
be valid unless expressed in a written instrument executed by Employee.


(b)    No Promise of Employment. The Restricted Stock Units and the granting
thereof shall not constitute or be evidence of any agreement or understanding,
express or implied, that Employee has a right to continue as an officer or
employee of the Company for any period of time, or at any particular rate of
compensation.


(c)    Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.


(d)    Mandatory Tax Withholding. Unless otherwise determined by the Committee,
or unless Employee has elected at least 90 days prior to payout to satisfy the
tax obligations in cash by other means, at the time of payment of the Restricted
Stock Units to Employee, the Company will withhold first from any cash payable
and then from any Shares deliverable, in accordance with Section 11(d)(i) of the
Plan, the number of Shares having a value nearest to, but not exceeding, the
minimum amount of income and employment taxes required to be withheld under
applicable local laws and regulations (after withholding of any cash payable
hereunder), and pay the amount of such withholding taxes in cash to the
appropriate taxing authorities. Employee will be responsible for any withholding
taxes not satisfied by means of such mandatory withholding and for all taxes in
excess of such withholding taxes that may be due upon payment of the Retention
Award.


(e)    Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President, Corporate Services, and any notice to Employee shall be addressed to
Employee at Employee’s address as then appearing in the records of the Company.


(f)    Compliance with Code Section 409A. Other provisions of this Agreement
notwithstanding, if Restricted Stock Units constitute a "deferral of
compensation" under Section 409A of the Code (“Code Section 409A”) as presently
in effect or hereafter amended (i.e., the Restricted Stock Units are not
excluded or exempted under Code Section 409A or a regulation or


7



--------------------------------------------------------------------------------




other official governmental guidance thereunder; Note: an elective deferral
would cause the Restricted Stock Units, if not already, to be a deferral of
compensation subject to Code Section 409A after the deferral), such Restricted
Stock Units shall be subject to the additional requirements set forth in Section
11(k) of the Plan.


































































































































 


8

